Exhibit 10.12
EXECUTIVE COMPENSATION AND
RETENTION AGREEMENT
(2009)


THIS EXECUTIVE COMPENSATION AND RETENTION AGREEMENT (“Agreement”), by and
between COIL TUBING TECHNOLOGY HOLDINGS, INC., a Nevada corporation, (referred
to herein as the “Company”), and JERRY SWINFORD (referred to herein as
“Swinford”) (collectively “the Parties”) is effective on the 1st day of June,
2009 (the “Effective Date”).


The Parties previously entered into an Executive Compensation and Retention
Agreement which was effective July 1, 2007.  Thereafter on or around September
7, 2007 the Parties entered into an Amended and Restated Executive Compensation
and Retention Agreement (collectively the “Prior Agreement”).  Swinford would be
constructively terminated under the terms of the Prior Agreement, if Swinford’s
duties change from President and Chief Executive Officer to a lesser
position.  With an Effective Date of June 1, 2009, the Company entered into an
Executive Compensation and Retention Agreement with Charles Wayne Tynon (“Tynon”
and “Tynon Agreement”).  Under the Tynon Agreement, Tynon was named Chief
Executive Officer of the Company.  Swinford has agreed to remain with the
Company as its Chairman of the Board and Vice President on terms similar to, but
as modified herein, the Prior Agreement.  Accordingly, the Prior Agreement is
replaced and superseded in its entirety by this Agreement.


In consideration of the mutual covenants set forth herein, the Company and
Swinford hereby agree as follows:


1.           APPOINTMENT.  The Company hereby agrees to appoint and retain
Swinford as its Chairman of the Board and Vice-President, and Swinford agrees to
serve the Company, in the capacities described herein during the Period of
Appointment (as defined in Section 2 of this Agreement), in accordance with the
terms and conditions of this Agreement.


2.           PERIOD OF APPOINTMENT. The term “Period of Appointment” shall mean
the period which commences on the Effective Date and, unless earlier terminated
pursuant to Section 6, ends on December 31, 2011; provided, however, that the
Period of Appointment may be extended as provided herein.  On January 1 of each
year that Swinford is employed by the Company, the period of appointment will be
extended for an additional year.  Each extension shall occur automatically
unless Swinford provides the Company in writing that he will not be exercising
the extension by December 1 of each year prior to the relevant January 1.  For
example, the Period of  Appointment will automatically extend to December 31,
2012 unless Swinford provides notice that he will not be exercising the
extension for 2012 on or before December 1, 2009.  As a result, unless Swinford
provides notice otherwise, there will be at least two (2) years remaining on the
Period of Appointment at all times.


--------------------------------------------------------------------------------


3.           DUTIES DURING THE PERIOD OF APPOINTMENT.


 
a.
DUTIES. During the Period of Appointment, Swinford shall be employed by the
Company and serve as its “Chairman of the Board and Vice-President.”  In such
capacities, Swinford will perform such services as are customary for a chairman
of the board and vice-president.  Nothing herein is intended to restrict the
duties of Swinford or limit him from serving in such other executive officer
positions as the Board of Directors deems appropriate.



 
b.
SCOPE. During the Period of Appointment, and excluding any periods of vacation
and sick leave to which the office of Vice-President is entitled, Swinford shall
devote full time and attention to the affairs of the Company.



4.           COMPENSATION AND OTHER PAYMENTS.


 
a.
ANNUAL SALARY. Annual salary shall be set at $132,000.00 per annum payable in
regular installments but in no event less often than monthly.



 
b.
ANNUAL INCREASES.  Swinford’s annual salary will be increased in an amount to be
determined by the Board of the Company or a Committee of the Board of the
Company, but in no event shall such increases be in an amount less than ten
percent (10%).



 
c.
BONUSES.  Swinford may participate in any and all bonus plans established by the
Board or a Committee of the Board.



5.           OTHER BENEFITS.


 
a.
INCENTIVE SHARES.  At the end of each calendar year (December 31) during the
Period of Appointment and the end of each subsequent year or, at Swinford’s
option, within thirty (30) days thereafter, the Company will issue to Swinford
the number of shares necessary to provide to Swinford five percent (5%) of the
issued and outstanding common stock of the Company (excluding any shares of
common stock issuable to other executives of the Company as a result of
incentive share clauses of such executives’ employment agreements).  As a
result, on December 31, 2009 and each year thereafter during the Period of
Appointment, subject to the termination provisions of Section 6 or, at
Swinford’s option, within 30 days thereafter, the Company will issue Swinford
shares of common stock equal to five percent (5%) of the then total issued and
outstanding common stock of the Company (excluding any shares of common stock
issuable to other executives of the Company as a result of incentive share
clauses of such executives’ employment agreements).  Such shares will be subject
to any and all restrictions appropriate or necessary to comply with state or
federal registration requirements.

 
 
b.
REGULAR REIMBURSED BUSINESS EXPENSES. The Company shall promptly reimburse
Swinford for all expenses and disbursements reasonably incurred by Swinford in
the performance of his duties hereunder during the Period of Appointment.

-2-

--------------------------------------------------------------------------------


 
c.
BENEFIT PLANS.  Swinford and his eligible family members shall be entitled to
participate immediately (except for any Company plan which includes or requires
a waiting period, in which event Swinford shall be entitled to participate as
soon as he is eligible under the terms of such plan), on terms no less favorable
to Swinford than the terms offered to other employees, in any group and/or
executive life, hospitalization or disability insurance plan, health program,
vacation policy, pension, profit sharing, ESOP, 401(k) and similar benefit plans
(qualified, non-qualified and supplemental) or other fringe benefits that may be
offered by the Company as approved by the Board of Directors from time to time.



 
d.
HEALTH INSURANCE.  The Company shall provide Swinford and his wife, whether or
not he remains employed by the Company, health insurance until the end of the
Period of Appointment or he is eligible for Medicare benefits, whichever is
later.



 
e.
PERQUISITES. The Company shall provide Swinford at least such perquisites as are
commonly provided to other executives of the Company and are commiserate with
his Appointment.



6.           TERMINATION.


 
a.
GENERAL.  Swinford’s employment hereunder shall commence on the Effective Date
and continue until the end of the term specified in section 2 above, except that
the employment of Swinford hereunder shall terminate prior to such time in
accordance with the following:



 
i.
DEATH OR DISABILITY.  Upon Swinford’s death during the term of his employment
hereunder or, at the option of the Company, in the event of Swinford’s
disability, upon thirty (30) days notice to Swinford.



 
ii.
FOR CAUSE.  For “Cause” immediately upon written notice by the Company to
Swinford.  A termination for Cause shall mean:

 
 
(1)
the commission of an intentional act of dishonesty, fraud, misrepresentation,
misappropriation, or embezzlement by Swinford which has a material detrimental
impact on the Company;

 
 
(2)
Swinford’s unauthorized use or disclosure of any Confidential Information or
trade secrets of the Company which has a material detrimental impact on the
Company;

 
 
(3)
a significant violation by Swinford of a law or regulation applicable to the
Company’s business, which has a material detrimental impact on the Company and
which the Board of the Company reasonably determines does or is reasonably
likely to cause material injury to the Company;

-3-

--------------------------------------------------------------------------------


 
(4)
Swinford’s indictment of, or conviction of, or plea of nolo contendere or guilty
to a felony or any other crime which involves moral turpitude;

 

 
(5)
Swinford’s continued failure, in the reasonable discretion of the Board, to
perform the principal duties, functions and responsibilities of his position
(other than any such failure resulting from Swinford’s disability) or to follow
the directives of the Board after written notice from the Company identifying
the deficiencies in performance and a reasonable cure period of not less than
thirty (30) days of any breach capable of cure; gross negligence or willful
misconduct in the performance of Swinford’s duties; or

 
 
(6)
a material and willful breach of Swinford’s fiduciary duties to the Company.



 
iii.
WITHOUT CAUSE.  Without Cause upon thirty (30) days written notice by the Board
of Directors to Swinford or upon Swinford to the Board of Directors.  If
Swinford terminates the Agreement for any reason, he shall have no liability to
the Company or its subsidiaries or affiliates as a result thereof.



 
iv.
CONSTRUCTIVE TERMINATION.  Upon Swinford’s Constructive
Termination.  Constructive Termination of Swinford’s employment with the Company
will be deemed to have occurred if Swinford terminates his employment with the
Company within six (6) months following the date on which:

 
 
(1)
the Company demotes Swinford to a lesser position, either in title or
responsibility;

 
 
(2)
the Company decreases Swinford’s pay below the highest level in effect at any
time Swinford’s employment with the Company or reduces Swinford’s benefits below
the levels in effect during Swinford’s employment with the Company (other than
as a result of any amendment or termination of any group or other executive
benefit plan, which amendment or termination is applicable to all executives of
the Company or any inadvertent reduction in benefits that Company cures within
thirty (30) days after receiving written notice of such reduction);

 
 
(3)
the Company requires Swinford to relocate to a principal place of business more
than fifty (50) miles from the principal place of business occupied by Company
as of the date hereof;

-4-

--------------------------------------------------------------------------------


 
(4)
the Company is subject to a Change in Control, unless Swinford accepts an
appointment or employment with a successor to the Company; or

 
 
(5)
the Company breaches any material term of this Agreement which is not cured by
the Company within ten (10) days after receiving written notice of such breach.



 
b.
OBLIGATIONS OF THE COMPANY UPON TERMINATION.  The following provisions describe
the obligations of the Company to Swinford under this Agreement upon termination
of his Appointment.  However, except as explicitly provided in this Agreement,
nothing in this Agreement shall limit or otherwise adversely affect any rights
which Swinford may have under applicable law, under any other agreement with the
Company, or under any compensation or benefit plan, program, policy or practice
of the Company.



 
i.
TERMINATION BY THE COMPANY FOR CAUSE OR RESIGNATION WITHOUT CAUSE.  In the event
this Agreement terminates by reason of the Company’s termination of Swinford’s
Appointment for Cause or because of Swinford’s resignation Without Cause, the
Company shall:

 
 
(1)
Pay to Swinford within ten (10) days any amount of Compensation (as enumerated
in section 4 above) earned but not yet paid; and

 
 
(2)
Provide Swinford’s health insurance as obligated in section 5(d) above.

 
 
ii.
TERMINATION BY THE COMPANY WITHOUT CAUSE, OR CONSTRUCTIVE TERMINATION.  In the
event this Agreement terminates by reason of the Company’s termination of
Swinford’s Appointment Without Cause or Swinford is Constructively Terminated,
the Company shall:

 
 
(1)
Pay to Swinford in a lump sum within ten (10) days the remaining amount of
Compensation provided for in section four (4) above through the end of the
Period of Appointment including any minimum annual increases and bonuses and an
additional one hundred thousand dollars ($100,000);

 
 
(2)
Provide Swinford’s health insurance as obligated in section 5(d) above; and

 
 
(3)
Issue to Swinford the Incentive Shares provided for in section 5 above at the
end of any years which remain of the Period of Appointment (or at Swinford’s
election, within thirty (30) days thereafter) the appropriate number of shares
for each year.

 
 
iii.
TERMINATION BY DEATH OR DISABILITY OR SWINFORD’S RESIGNATION FOR CAUSE.  In the
event this Agreement terminates by reason of Swinford’s Death or Disability or
because of Swinford’s resignation For Cause, the Company shall:

-5-

--------------------------------------------------------------------------------


 
(1)
Pay to Swinford or his estate the remaining amount of Compensation provided for
in section 4 above through the end of the Period of Appointment;

 
 
(2)
Provide Swinford’s health insurance as obligated in section 5(d) above; and

 

 
(3)
Issue to Swinford the Incentive Shares provided for in section 5 above at the
end of any years which remain of the Period of Appointment (or at Swinford’s
election, within thirty (30) days thereafter) the appropriate number of shares
for each year.

 
 
c.
MITIGATION.  In no event shall Swinford be obligated to seek another appointment
or employment or take any other action by way of mitigation of the amounts
payable to the Swinford under any of the provisions of this Agreement.  Any
severance benefits payable to Swinford shall not be subject to reduction for any
compensation received from another appointment or employment.

 
 
d.
CHANGE OF CONTROL.  For purposes of this Agreement, Change of Control shall be
deemed to have occurred (i) if more than 33% of the voting shares of the Company
are acquired by a third party in a plan of reorganization, merger and/or
consolidation or (ii) if majority voting control of the Company is acquired by
any person other than Swinford and/or Tynon.  For purposes of this Agreement,
Change in Control does not include the stock distribution as is provided for and
described in the Registration Statement the Company has on file with the
Securities and Exchange Commission (and amendments thereto) as of the Effective
Date of this Agreement.

 
7.           INDEMNIFICATION.  To the extent practical, the Company shall
maintain, for the benefit of Swinford and other executives directors and/or
officers liability insurance.  In addition, Swinford shall be indemnified by the
Company against liability as an officer, Chairman of the Board and
Vice-President of the Company and any subsidiary or affiliate of the Company to
the maximum extent permitted by applicable law.  Swinford’s rights under this
Section shall continue so long as he may be subject to such liability, whether
or not this Agreement may have terminated.
 
8.           INVENTIONS; ROYALTY FREE LICENSE.
 
 
a.
INVENTIONS DEFINED.  “Inventions” includes all rights to discoveries,
inventions, improvements, designs and innovations (including all data and
records pertaining thereto) that relate to the business of the Company, whether
or not patentable, copyrightable or reduced to writing, that Swinford may
discover, invent or originate during the term of his employment hereunder,
either alone or with others and whether or not during working hours or by use of
the facilities of the Company.

 
 
b.
SWINFORD TO RETAIN RIGHTS.  Swinford is to retain or maintain any and all rights
to Inventions.

 
 
c.
COMPANY TO LICENSE.  In connection with entering into the Prior Agreement,
Swinford granted to the Company a license to use his inventions.  The licensing
agreement previously entered will continue to be in effect and is attached
hereto as Exhibit A.

-6-

--------------------------------------------------------------------------------


 
d.
WAIVER OF ROYALTIES.  In connection with entering into the Prior Agreement,
Swinford agreed to waive any and all royalties due to him by the Company
throughout his Appointment under the Prior Agreement.  Swinford hereby agrees to
continue to waive any and all royalties due to him by the Company during his
term of employment by the Company under this Agreement as provided in the Waiver
of Royalties Agreement entered into in connection with the Prior Agreement and
which is attached hereto as Exhibit B.

 

9.           CONFIDENTIAL INFORMATION.
 
 
a.
ACKNOWLEDGMENT OF PROPRIETARY INTEREST.  Swinford agrees that all Confidential
Information learned by him during his employment with the Company, whether
developed by Swinford or in conjunction with others or otherwise, is and shall
remain the exclusive property of the Company.

 
 
b.
CONFIDENTIAL INFORMATION DEFINED.  “Confidential Information” means all
confidential and proprietary information of the Company, to the extent such
property is the property of the Company and not the property of Swinford or
another, and that is not otherwise publicly available.  “Confidential
Information” does not include the “Inventions” referenced in section 8.  Without
limited the foregoing, Confidential Information includes the following:

 
 
i.
Information derived from reports, investigations, experiments, research and work
in progress,

 
 
ii.
Methods of operation,

 
 
iii.
Marketing data,

 
 
iv.
Proprietary computer programs and codes,

 
 
v.
Drawings designs, plans and proposals,

 
 
vi.
Marketing and sales programs,

 
 
vii.
Client lists,

 
 
viii.
Historical financial information and financial projections,

 
 
ix.
Pricing formulae and policies,

 
 
x.
All other concepts, ideas, materials and information prepared or performed for
or by the Company, and

 
 
xi.
All information related to the business, products, purchases or sales of the
Company and any of its suppliers and customers.

 
 
c.
COVENANT NOT TO DIVULGE CONFIDENTIAL INFORMATION.  The Company is entitled to
prevent the disclosure of Confidential Information.  The Company agrees to and
will provide Confidential Information to Swinford at the inception of his
employment and Swinford acknowledges and agrees that, during the course of his
employment he will be exposed to, have access to, and gain knowledge of
Confidential Information.  As a portion of the consideration for the employment
of Swinford and for the compensation being paid to him hereunder and thereafter
to hold in strict confidence and not to disclose or allow to be disclosed or
made available to any person, firm or corporation, other than to his
professional advisors (who have the obligation to maintain the confidentiality
of such information) and to persons engaged by the Company to further the
business of the Company, and not to use except in the pursuit of the business of
the Company, the Confidential Information, without the prior written consent of
the Company.

-7-

--------------------------------------------------------------------------------



 
 
d.
RETURN OF MATERIALS.  In the event of any termination or cessation of his
employment with the Company for any reason, or request by the Company at
anytime, Swinford shall promptly deliver to the Company all documents, data and
other information derived from or otherwise pertaining to Confidential
Information.  Swinford shall not take or retain any documents or other
information, or any reproduction or excerpt thereof, containing or pertaining to
any Confidential Information.

 
10.           GENERAL
 
 
a.
NOTICES.  All notices and other communications hereunder shall be in writing or
by written telecommunication, and shall be deemed to have been duly given upon
delivery if delivered personally or via written telecommunication, or five days
after mailing if mailed by certified mail, return receipt requested or by
written telecommunication, to the relevant address set forth below, or to such
other address as either of the parties shall have furnished to the other in
writing in accordance herewith:

 

 
If to the Company, addressed to:
If to the Jerry Swinford addressed to:
Coil Tubing Technology Holdings, Inc.
Jerry Swinford
19511 Wied Road, Suite E
19511 Wied Road, Suite E
Spring, TX 77388
Spring, TX 77388

 
Notice and communications shall be effective when actually received by the
addressee.


 
b.
WITHHOLDING.  All payments required to be made to Swinford by the Company under
this Agreement shall be subject to withholding, at the time payments are
actually made to Swinford and received by him, of such amounts, if
any,  relating to federal, state and local taxes as may required by law.

 
 
c.
TAXES.  In the event that the aggregate of all payments or benefits made or
provided to, or that may be made or provided to, Swinford under this Agreement
and under all other plans, programs and arrangements of the Company (the
“Aggregate Payment”) are determined to constitute a “parachute payment” or some
other category of payment which results in special tax treatment, Swinford and
the Company shall cooperate with each other in connection with any proceeding or
claim relating to the existence or amount of liability for the payment, and all
expenses incurred by Swinford in connection therewith shall be paid by the
Company promptly upon notice of demand from Swinford.

 
 
d.
REIMBURSEMENT OF LEGAL EXPENSES.  In the event that Swinford is successful,
whether in mediation, arbitration or litigation, in pursuing any claim or
dispute involving Swinford’s Appointment with the Company, including any claim
or dispute relating to (a) this Agreement, (b) termination of Swinford’s
Appointment with the Company or (c) the failure or refusal of the Company to
perform fully in accordance with the terms hereof, the Company shall promptly
reimburse Swinford for all costs and expenses (including, without limitation,
attorneys’ fees) relating solely, or allocable, to such successful claim.

-8-

--------------------------------------------------------------------------------


 
e.
LAW GOVERNING.  This Agreement shall be governed under the laws of the State of
Texas.

 

 
f.
SEVERABILITY.  If any provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other provision and such invalid provision shall be deemed
to be severed from the Agreement.

 
 
g.
WAIVERS.  No delay or omission by either party in exercising any right, power or
privilege hereunder shall impair such right, power or privilege, nor shall any
single or partial exercise such right, power or privilege preclude any further
exercise thereof or the exercise of any other right, power or privilege.

 
 
h.
COUNTERPARTS.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same document.

 
 
i.
CAPTIONS.  The captions in this Agreement are for convenience of reference only
and shall not limit or otherwise affect any of the terms of provisions hereof.

 
 
j.
REFERENCE TO AGREEMENT.  Use of the words “herein, “hereof,” “hereto,”
“hereunder” and the like in this Agreement refer to this Agreement only as a
whole and not to any particular section or subsection of this Agreement, unless
otherwise noted.

 
 
k.
SUCCESSORS.  This Agreement shall be binding on and shall inure to the benefit
of the parties hereto, their heirs, administrators, successors, and assigns.

 
 
l.
ASSIGNABILITY.  This Agreement and the rights and obligations thereunder may not
be assigned by any act of either party or by operation of law without the prior
written consent of each party.  However, the Company may fulfill its obligation
to compensate Swinford through one or more of its wholly owned subsidiaries.

 
 
m.
GENDER AND NUMBER.  The masculine gender shall be deemed to denote the feminine
or neuter genders, the singular to denote the plural, and the plural to denote
the singular, where the context so permits.

 


 
[Signature Page Attached]
 
-9-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 16th
day of June, 2009.
 


COIL TUBING TECHNOLOGY HOLDINGS, INC.
JERRY SWINFORD
           
By: /s/ Charles Wayne Tynon
By: /s/ Jerry Swinford
Charles Wayne Tynon, President and Chief Executive Officer
JERRY SWINFORD
       


 
 
 
 
-10-

--------------------------------------------------------------------------------

